Citation Nr: 0006125	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-28 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected maxillary sinusitis.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected prostatitis.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1992.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1998, at which time it was REMANDED 
for additional development.  Subsequent to the Board's 
remand, the Regional Office (RO), in a rating decision of 
July 1999, granted a 20 percent evaluation for service-
connected prostatitis, effective from March 9, 1995.  The 
veteran voiced his continued disagreement with that decision, 
and the current appeal ensued.


FINDINGS OF FACT

1.  The veteran currently suffers from severe, chronic 
maxillary sinusitis, characterized by frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.

2.  The veteran's service-connected prostatitis is currently 
productive of no more than urinary frequency characterized by 
a daytime voiding interval between 1 and 2 hours, or 
awakening to void 3 to 4 times per night.


CONCLUSIONS OF LAW

1.  An increased (20%) evaluation for service-connected 
maxillary sinusitis is warranted.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.3, 4.7 and Part 4, 
Code 6513 (effective prior to October 7, 1996).

2.  An evaluation in excess of 20 percent for service-
connected prostatitis is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, Code 7527 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Private outpatient treatment records covering the period from 
February 1995 to July 1998 show treatment during that time 
for chronic prostatitis and maxillary sinusitis.  During the 
course of outpatient treatment in September 1995, it was 
noted that the veteran had been experiencing increasing 
facial pressure and post nasal drip, as well as midfacial 
headaches and fairly copious yellow rhinorrhea.  Physical 
examination was positive for the presence of bilateral facial 
tenderness and mucoid nasal drainage.  Treatment was with 
medication.

In early January 1996, the veteran was seen for complaints of 
left maxillary facial pain and post nasal drip, as well as a 
cough.  On physical examination, there was evidence of mild 
persistent left maxillary facial tenderness.  The veteran's 
tympanic membranes and pharynx were unremarkable, and his 
lungs were clear.  The clinical assessment was persistent 
sinusitis.

In early March 1996, the veteran was seen with a 3- to 4-day 
history of congestion and facial pressure.  At the time of 
evaluation, the veteran gave a history of prostatitis, with 
diminished and fluctuating urinary stream, as well as 
pressure and frequency without dysuria or odorous urine.  On 
physical examination, the veteran was markedly congested, 
with mild facial tenderness.  Prostate examination revealed a 
smooth, enlarged, boggy, mildly tender prostate.  The 
clinical assessment was upper respiratory infection and 
prostatitis.

Approximately 2 days later, the veteran was seen for followup 
of prostatitis.  At the time of evaluation, it was noted that 
the veteran had been seen "a couple of days ago," but that he 
was feeling somewhat worse, with worsening fatigue, headache, 
"achiness all over," a low grade fever, and "chilliness and 
nausea," but no vomiting.  Reportedly, the veteran had 
experienced similar problems with prostatitis twice in the 
past, each of which required "prolonged treatment."  On 
physical examination, the veteran was alert and in no 
distress.  He did not appear toxic, and a brief examination 
was negative.  The clinical assessment was prostatitis.  
Treatment was with medication.

In early October 1997, the veteran was seen for a persistent 
cough which had been present "for at least 2 months," 
accompanied by "small amounts of mucus."  Reportedly, the 
veteran had experienced intermittent but annoying nasal 
congestion and post nasal drainage, accompanied by frequent 
clearing of the throat.  On physical examination, the veteran 
displayed a "hacky cough."  His tympanic membranes were 
normal, and his pharynx was erythematous, though without 
exudate.  The nasal mucosa were, likewise, a bit 
erythematous, though the veteran's lungs were clear.  The 
clinical assessment was persistent cough, perhaps 
post-bronchitic, or bronchitis or sinusitis.

In early November 1997, it was noted that, despite the 
veteran's prior treatment for an upper respiratory infection, 
he had gotten worse, with persistent nasal and post nasal 
drainage, a productive cough, "face pressure," and "just 
generally not feeling well."  Reportedly, the veteran had 
experienced recurring bouts of sinusitis in the past.  On 
physical examination, the veteran's tympanic membranes were 
retracted.  The nasal mucosa were very swollen and 
erythematous, with green drainage.  The veteran's pharynx was 
likewise erythematous, "with a little bit of greenish post 
nasal drainage."  The clinical assessment was recurrent 
sinusitis.

In correspondence of December 1997, the veteran's spouse 
recounted the varying difficulties caused by the veteran's 
service-connected maxillary sinusitis and prostatitis.

In January 1999, a Department of Veterans Affairs (VA) 
compensation and pension examination was accomplished.  At 
the time of examination, it was noted that, since the 
veteran's most recent evaluation in 1992, he had been neither 
hospitalized nor "operated upon."  According to the veteran, 
his prostatic symptoms recurred frequently between the years 
of 1981 and 1983.  From 1983 through 1986, he reportedly 
tried several different antibiotics.  From 1986 through 1991, 
his symptoms became quiescent.  However, in 1993, 1994, and 
1995, he experienced infections occurring approximately twice 
per year, and lasting for "approximately 1 month each."  
According to the veteran, following an infection in 1996, he 
underwent a cystoscopy which showed scaling on his left vas 
deferens.  Reportedly, the veteran's most recent infection 
occurred 5 months previously, at which time he received 
treatment with Ciprofloxacin.  The veteran further noted that 
he had a slight "infection" approximately 3 months ago.  The 
veteran reported that, in between infections, he experienced 
nocturia 2 to 3 times each night, as well as occasional 
dysuria.  Additionally noted were problems with frequent 
urination, as well as a diminished stream and "some post void 
dribbling."

As regards the veteran's maxillary sinusitis, it was noted 
that, in 1982 or 1983, he was experiencing symptoms 
approximately every 2 months.  Reportedly, the veteran's 
symptoms improved after he was transferred out of the 
"blueprint room."  According to the veteran, his symptoms 
occurred approximately 3 to 4 times per year.  In the 1990's, 
he had been treated 2 or 3 times per year for sinus 
infections.  In between episodes, he took no over-the-counter 
medications, inasmuch as these medications "provoked" his 
prostatic symptoms.  He stated that he would often feel 
stuffy, with some drainage and swelling in between sinus 
infections.  On those occasions when the veteran developed a 
sinus infection, he experienced problems with headaches, 
pressure, post nasal drainage, and a sore throat.  His face 
and eyes would also swell.  According to the veteran, most of 
his symptomatology was located over the left maxillary area.  
Additionally noted was that the veteran's sinus infections 
tended to occur during the winter months.

On physical examination, the veteran's sinuses were nontender 
to palpation.  Evaluation of the veteran's nasal mucosa 
revealed evidence of erythema, edema, crusting, and 
mucopurulence, but no nasal polyps.  The veteran's pharynx 
was evaluated, revealing evidence of erythema, but no 
exudate.  On radiographic examination, the veteran's 
visualized paranasal sinuses appeared well aerated.  
Genitourinary evaluation revealed some tenderness of the 
veteran's prostate, accompanied by some bogginess, with the 
left side more affected than the right.  Additionally noted 
was some tenderness of the left epididymis, consistent with 
low grade epididymitis.  The pertinent diagnoses were 
prostatitis by history, with an abnormal examination; and 
sinusitis, by history and currently, "with examination 
evidence of erythema, edema, and mucopurulence."

During the course of private outpatient treatment in June 
1999, it was noted that the veteran had been receiving 
medication for prostatitis for 6 weeks.  Additionally noted 
was that the veteran's back pain had been returning, and 
that, over the last 3 to 4 days, he had developed a sore 
throat accompanied by sinus congestion and posterior sinus 
drainage, as well as a cough, and a feverish feeling.  The 
clinical assessment was tracheobronchitis; and chronic 
prostatitis, not responding to medication.

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected maxillary sinusitis, as well as for chronic 
prostatitis.  In that regard, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, were entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Board notes that, effective October 7, 1996, the 
schedular criteria for the evaluation of service-connected 
diseases of the nose and throat underwent some revision.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As there is no indication 
that the Secretary has precluded application of either the 
"old" or "amended" version of the pertinent regulations, due 
process considerations dictate that the veteran's claim for 
an increased evaluation for service-connected maxillary 
sinusitis be evaluated under the pertinent regulations 
effective both before and after the October 7, 1996 changes 
to the rating schedule.  Bernard v. Brown, 4 Vet. App. 384 
(1995).

In that regard, a review of the record discloses that, over 
the course of many years, the veteran has experienced 
problems with persistent sinusitis.  Moreover, on a number of 
those occasions, the veteran's sinusitis has proved somewhat 
resistant to treatment with antibiotic medication.  At the 
time of a recent VA medical examination in January 1999, the 
veteran stated that, during the 1990's, he had received 
treatment "2 to 3 times per year" for sinus infections.  
Reportedly, on those occasions, he suffered from headaches, 
pressure, and post nasal drainage, as well as swelling of his 
face and eyes, and a sore throat.  While on physical 
examination, the veteran's sinuses were nontender to 
palpation, his nasal mucosa showed evidence of erythema, 
edema, and crusting, as well as mucopurulence.  His pharynx, 
while negative for the presence of any exudate, likewise 
showed evidence of erythema.  The pertinent diagnosis was of 
sinusitis "by history and currently," with erythema, edema, 
and mucopurulence.

The Board observes that, pursuant to those laws and 
regulations in effect prior to October 7, 1996, a 10 percent 
evaluation for service-connected maxillary sinusitis is 
warranted where there is evidence of moderate symptomatology, 
characterized by discharge or crusting or scabbing and 
infrequent headaches.  A 30 percent evaluation, under those 
same laws and regulations, requires evidence of severe 
maxillary sinusitis, characterized by frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  
38 C.F.R. Part 4, Code 6513 (effective prior to October 7, 
1996).

Under the current schedular criteria in effect for the 
evaluation of service-connected maxillary sinusitis, a 
10 percent evaluation is warranted where there is evidence of 
1 or 2 incapacitating episodes per year of sinusitis 
requiring prolonged (that is, lasting 4 to 6 weeks) 
antibiotic treatment, or 3 to 6 nonincapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  (An incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.)  A 30 percent evaluation requires evidence 
of 3 or more incapacitating episodes per year of sinusitis 
requiring prolonged (that is, lasting 4 to 6 weeks) 
antibiotic treatment or more than 6 nonincapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. Part 4, 
Code 6513 (effective October 7, 1996).

Based on the aforementioned, it is clear that the veteran 
experiences rather significant impairment as a result of his 
service-connected sinusitis.  This is particularly the case 
given the veteran's repeated recurrences of sinusitis, and 
the failure of oral antibiotics to consistently alleviate the 
veteran's symptomatology.  The Board notes that, as of the 
time of the aforementioned VA examination in January 1999, 
there was evidence of erythema, edema, and mucopurulence 
attributable to the veteran's sinusitis.  Under such 
circumstances, the Board is of the opinion that current 
manifestations of the veteran's service-connected maxillary 
sinusitis more nearly approximate the criteria for a 
30 percent evaluation than a 10 percent one under the 
schedular criteria in effect prior to October 7, 1996.  
38 C.F.R. § 4.7 (1998).  This is to say that, in the opinion 
of the Board, the veteran currently suffers from severe and 
frequently incapacitating recurrences of maxillary sinusitis 
characterized by severe and frequent headaches, purulent 
discharge, or crusting reflecting purulence.  38 C.F.R. 
Part 4, Code 6513 (effective prior to October 7, 1996).  
Accordingly, a 30 percent evaluation for chronic maxillary 
sinusitis is in order.  An evaluation in excess of 30 percent 
for the veteran's service-connected sinusitis is not 
warranted, inasmuch as the veteran has not undergone surgery 
for his service-connected sinus pathology, and, therefore, 
suffers no postoperative residuals.  38 C.F.R. § 4.7 and 
Part 4, Code 6513.

Turning to the issue of an increased rating for service-
connected prostatitis, the Board notes that, during the mid 
and late 1990's, the veteran received treatment on various 
occasions for recurrent prostatitis.  However, on recent VA 
medical examination in January 1999, the veteran reported 
that his most recent infection had occurred 5 months 
previously, at which time he received treatment with 
medication.  Physical evaluation revealed only tenderness 
accompanied by some bogginess of the veteran's prostate, with 
the left side somewhat more affected than the right.  The 
clinical assessment was of prostatitis "by history," 
accompanied by an abnormal examination.

The veteran's service-connected prostatitis is rated on the 
basis of voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. Part 4, Code 7527 
(1998).  In that regard, a 30 percent evaluation is indicated 
where there is evidence of recurrent symptomatic infection 
requiring drainage/frequent hospitalization (that is, greater 
than 2 times per year), and/or continuous intensive 
management.  A 20 percent evaluation on the basis of urinary 
frequency is indicated where there is a daytime voiding 
interval between 1 and 2 hours, or the necessity for 
awakening to void 3 to 4 times per night.  A 40 percent 
evaluation on that same basis is warranted only where there 
is a daytime voiding interval of less than 1 hour, or the 
necessity to awaken to void 5 or more times per night.  
38 C.F.R. § 4.115a (1998).

The Board observes that the 20 percent evaluation currently 
in effect contemplates the presence of a daytime voiding 
interval between 1 and 2 hours, or, in the alternative, the 
necessity to void 3 to 4 times per night.  At present, there 
exists no evidence that the veteran suffers from recurrent 
symptomatic infections requiring drainage, frequent 
hospitalization, or continuous intensive management, or a 
urinary frequency productive of a daytime voiding interval of 
less than 1 hour, or voiding of 5 or more times per night.  
Indeed, at the time of the aforementioned VA examination, the 
veteran stated that he experienced nocturia 2 to 3 times per 
night, accompanied by "occasional dysuria."  Under such 
circumstances, the Board is of the opinion that the 
20 percent evaluation currently in effect for the veteran's 
service-connected prostatitis is appropriate, and that an 
increased rating is not warranted.

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in September 1996, and at a subsequent 
videoconference hearing before an acting member of the Board 
in December 1997.  Such testimony, as concerns the issue of 
an increased rating for service-connected prostatitis, is 
regrettably not probative when taken in conjunction with the 
entire objective medical evidence presently on file.  The 
Board does not doubt the sincerity of the veteran's 
statements, or those submitted in support of his claim.  
Those statements, however, in and of themselves, do not 
provide a persuasive basis for a grant of the benefit sought 
in light of the evidence as a whole.


ORDER

An increased (30%) evaluation for service-connected maxillary 
sinusitis is granted, subject to those regulations governing 
the award of monetary benefits.

An increased evaluation for service-connected prostatitis is 
denied.


		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals




 

